OPINION
By LEVINE, J.
In our opinion the evidence was ample to constitute a prima facie case so as to compel a submission of the case to the jury for its determination. According to the conversation had between the parties, the defendant admitted that he was running the ball game. As to what signifir canee the jury would attach to the term “running” we are unable to state, but it is not for the court to determine that question. The ball team was known as the “Benny Mason team.” Benny Mason, according to the plaintiff, stated that he was running the ball game at the time the baseball struck plaintiff. We can not say, as a matter of law, that the proprietor of a ball team who was managing a ball game on a playing field adjacent to the sidewalk is under no duty to take precautions to protect people walking on the sidewalk who have a legal right to do so.
We are of the opinion that the court erred in directing a verdict as it was the duty of the trial court to submit the issues under proper instructions to the jury for its determination.
*386The judgment is reversed and case ordered remanded for further proceedings according to law.
TERRELL, J, concurs in judgment.
LIEGHLEY, PJ, dissents.